Citation Nr: 1739404	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for a right hip disability, diagnosed as residuals of a right femoral neck stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2012, the Board remanded this case for additional development.  The case was again remanded in July 2014, October 2015, and August 2016, due to issues related to scheduling the Veteran's requested hearing.

In October 2016, the Veteran and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

The Board first notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, the Veteran's most recent VA examination of her knees and right hip was conducted in April 2007, over ten years ago.  The record, to include the Veteran's October 2016 hearing testimony, indicates her bilateral knee and right hip symptoms may have worsened since April 2007.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a contemporaneous VA examination to determine the current severity of her service-connected bilateral knee and right hip disabilities.

In addition, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, the Board notes the April 2007 VA examination did not include Correia-compliant testing of the Veteran's bilateral knee or right hip range of motion.  As such, the VA examiner on remand will be instructed to conduct the Veteran's examination or examinations in such a way as to comply with the Court's holding in Correia.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination or examinations to determine the current severity of her service-connected bilateral knee and right hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner must perform range of motion testing to determine the extent of limitation of motion due to pain on active and passive motion, as well as with and without weight-bearing.  The examiner should also perform the same range of motion tests for the Veteran's left hip.

If the examiner is unable to conduct the required testing or concludes the testing is not necessary in this case, he or she should clearly explain why this is so.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




